Case 9:21-cv-80753-DMM Document 1 Entered on FLSD Docket 04/22/2021 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

  THIEU NHU CHO,

             Plaintiff,                                        Case No. 9:21-cv-80753

    v.

  AVANTEUSA, LTD. and
  CASCADE CAPITAL FUNDING, LLC,

             Defendants.
                                                      /

                                           COMPLAINT

           NOW COMES Thieu Nhu Cho (“Plaintiff”), by and through the undersigned attorney,

  complaining as to the conduct of AvanteUSA, Ltd. (“Avante”) and Cascade Capital Funding, LLC

  (“Cascade”) (collectively, “Defendants”) as follows:

                                      NATURE OF THE ACTION

     1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

  Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the Florida Consumer

  Collection Practices Act (“FCCPA”) pursuant to Florida Statutes §559.55.

                                     JURISDICTION AND VENUE

     2. Subject matter jurisdiction is conferred upon this Court by the FDCPA, and 28 U.S.C.

  §§1331 and 1337, as the action arises under the laws of the United States.

     3. The Court has supplemental jurisdiction over the state law FCCPA claim under 28 U.S.C.

  §1367.

     4. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

  Southern District of Florida, Defendants conduct business in the Southern District of Florida, and

                                                  1
Case 9:21-cv-80753-DMM Document 1 Entered on FLSD Docket 04/22/2021 Page 2 of 8




  a substantial portion of the events or omissions giving rise to the claims occurred within this

  District.

      5. Joinder of Plaintiff’s claims against Defendants is proper under Fed. R. Civ. P. 20(a)(2) as

  the claims arise out of the same transaction, occurrence, or series of transactions or occurrences

  and common questions of law or fact will arise.

                                                PARTIES

      6. Plaintiff is a natural person over 18-years-of-age who, at all times relevant, resided in the

  Southern District of Florida.

      7. Avante is a third-party debt collection agency headquartered at 3600 S. Gessner Road,

  Suite 225, Houston, Texas 77063. Avante’s primary business purpose is collecting or attempting

  to collect, directly or indirectly, defaulted consumer debts owed or due or asserted to be owed or

  due to others using the mail and telephone, including consumers in the State of Florida.

      8. Cascade a debt purchaser whose principal purpose of business is to purchase consumer

  accounts and subsequently collect upon those defaulted accounts, both directly as well as through

  Avante. Cascade is headquartered at 5341 Old Redwood Highway, Suite 210, Petaluma, California

  94954.

      9. Defendants acted through their agents, employees, officers, members, directors, heirs,

  successors,   assigns,   principals,   trustees,   sureties,   subrogees,   third-party   contractors,

  representatives and insurers at all times relevant to the instant action.

                               FACTS SUPPORTING CAUSES OF ACTION

      10. In January 2018, Plaintiff incurred a medical debt (“subject debt”) billed by Sterling

  Medical Services (“Sterling”).




                                                     2
Case 9:21-cv-80753-DMM Document 1 Entered on FLSD Docket 04/22/2021 Page 3 of 8




      11. Plaintiff filed a personal injury lawsuit for the events that caused Plaintiff to incur the

  subject debt.

      12. Plaintiff informed Sterling of the personal injury lawsuit when it was first filed.

      13. The subject debt remained unpaid and fell into default status for the duration of Plaintiff’s

  personal injury case.

      14. In November 2020, Plaintiff’s personal injury case settled and Plaintiff’s medical bills,

  including the subject debt, were to be paid as a condition of the settlement.

      15. Unfortunately, the subject debt was not paid off as required by the personal injury

  settlement.

      16. Subsequently, ARC Management Group, LLC (“ARC”), a debt collector, began reporting

  the subject debt on Plaintiff’s credit reports, causing her score to drop.

      17. Plaintiff called ARC on December 7, 2020, and paid off the subject debt in full, thereby

  relieving Plaintiff of all contractual liabilities on the subject debt.

      18. After making her payment, ARC informed Plaintiff that the subject debt account was

  settled and closed.

      19. ARC also mailed Plaintiff a letter dated December 14, 2020, which stated “the above

  account was settled in full on 12-07-20.”

      20. In or around April 2021, Defendants acquired the rights to collect the subject debt and

  initiated collection activity against Plaintiff.

      21. Despite Plaintiff’s payment in full, Defendants mailed or caused to be mailed to Plaintiff a

  collection letter dated April 9, 2021, attempting to collect upon the subject debt (“collection

  letter”).




                                                      3
Case 9:21-cv-80753-DMM Document 1 Entered on FLSD Docket 04/22/2021 Page 4 of 8




      22. Specifically, Defendants’ collection letter sought to collect a balance of $1,541.00 despite

  Plaintiff no longer owing the subject debt.

      23. Plaintiff was perplexed and concerned as to why Defendants had mailed her a collection

  letter 4 months after the subject debt was paid off since she did not owe the subject debt at the time

  Defendants mailed the collection letter.

      24. On April 19, 2021, Plaintiff called Avante and asked if Defendants would report the subject

  debt on her credit reports. Avante’s representative replied, “Not yet.”

      25. Plaintiff was concerned because Avante’s representative implied that Defendants would

  report the subject debt on Plaintiff’s credit reports.

      26. Defendants’ illegal collection activities have caused Plaintiff actual harm, including but

  not limited to, emotional distress, mental anguish, nervousness, high blood pressure, and anxiety

  as Plaintiff was led to believe she still owed the subject debt even after she paid it in full.

      27. Concerned about the violations of her rights and Defendants’ misrepresentations, Plaintiff

  was forced to seek the assistance of counsel to file this action to compel Defendants to cease their

  unlawful conduct.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
      28. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

      29. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

  due or asserted to be owed or due to another for personal, family, or household purposes.

      30. Defendants are “debt collector[s]” as defined by §1692a(6) because their primary business

  is the collection of delinquent debts and they regularly collect debts and use the mail, the

  telephones, and credit reporting to collect defaulted accounts allegedly owed to a third party.

      31. Moreover, Defendants are “debt collector[s]” because they acquired rights to the subject

  debt after it was allegedly in default. 15 U.S.C. §1692a(6).

                                                     4
Case 9:21-cv-80753-DMM Document 1 Entered on FLSD Docket 04/22/2021 Page 5 of 8




      32. Defendants used the mail to attempt to collect the subject debt and, as such, engaged in

  “communications” as defined in FDCPA §1692a(2).

      33. Defendants violated 15 U.S.C. §1692e, e(2), e(5), e(10), f, and f(1) through their unlawful

  debt collection practices.

          a. Violations of FDCPA §1692e

      34. Defendants violated §1692e by using false, deceptive, and misleading representation in

  connection to collection of the subject debt. The subject debt was not owed at the time Defendants

  mailed the collection letter to Plaintiff.

      35. Defendants violated §1692e(2) when they falsely misrepresented the character, amount, or

  legal status of the subject debt. Defendants mailed the collection letter to Plaintiff despite Plaintiff

  not owing the subject debt, which had previously been paid in full on December 7, 2020.

  Defendants knew or should have known that Plaintiff did not have any legal obligation to pay the

  subject debt, but despite having actual knowledge of the same, Defendants continued to collect the

  subject debt.

      36. Defendants violated §1692e(5) by threatening to credit report the subject debt in the future

  despite the fact that the subject debt was paid in full and no longer owed by Plaintiff. Defendants

  could not report the subject debt because of its legal status, but still Defendants’ representative

  implied that Defendants would and could report the subject debt in the future.

      37. Defendants violated §1692e(10) by making false representations and employing deceptive

  means to induce Plaintiff into paying the subject debt. In order to secure payment of the subject

  debt, Defendants led Plaintiff to believe she still owed a debt that she did not truly owe, thus hoping

  to drive Plaintiff to make yet another payment.




                                                     5
Case 9:21-cv-80753-DMM Document 1 Entered on FLSD Docket 04/22/2021 Page 6 of 8




            b. Violations of FDCPA §1692f

      38. Defendants violated §1692f by unfairly and unconscionably mailing Plaintiff the collection

  letter 4 months after the subject debt had been paid in full in hopes of coercing her into paying a

  debt she did not owe.

      39. Defendants violated §1692f(1) by attempting to collect an amount not permitted by law, as

  the subject debt had already been fully settled at the time Defendants mailed Plaintiff the collection

  letter.

      40. As experienced debt collectors, Defendants knew or should have known the ramifications

  of using unfair, unconscionable, deceptive, and misleading means to attempt to collect a debt.

      WHEREFORE, Plaintiff THIEU NHU CHO respectfully requests that this Honorable Court:

            a. Declare that the practices complained of herein are unlawful and violate the
               aforementioned statute;
            b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial,
               for the underlying FDCPA violations;
            c. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
               §1692k; and
            d. Award any other relief as the Honorable Court deems just and proper.

        COUNT II – VIOLATIONS OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT

      41. At all times relevant to this Complaint, Plaintiff, was and is a natural person, and is a

  “consumer” as that term is defined by Florida Statutes § 559.55(8).

      42. At all times relevant to this action Defendants are subject to and must abide by the laws of

  the State of Florida, including Florida Statute § 559.72.

      43. At all times relevant to this Complaint, Defendants were and are “person[s]” as said term

  is defined under Florida Statute §1.01(3) and are subject to the provision of Fla. Stat. § 559.27



                                                    6
Case 9:21-cv-80753-DMM Document 1 Entered on FLSD Docket 04/22/2021 Page 7 of 8




  because said provision applies to “any person” who collects or attempts to collect a consumer debt

  as defined in Fla. Stat. § 559.51(1).

      44. At all times material hereto, the subject debt was a “consumer debt” as said term is defined

  under Florida Statute § 559.55(6).

      45. Defendant violated section 559.72(7) of the FCCPA through its unlawful conduct.

          a. Violations of the FCCPA § 559.72(9)

      46. A person violates section 559.72(9) of the FCCPA when it asserts the existence of a legal

  right even though that right does not exist.

      47. Defendants violated section 559.72(9) of the FCCPA when they deceptively and

  misleadingly informed Plaintiff that they could report the subject debt to the credit bureaus even

  though Defendants knew or should have known they had no legal right to do so. These threats

  were made with the intention of worrying and confusing Plaintiff so she would make payment on

  the subject debt despite the fact that she had already paid it in full.

      WHEREFORE, Plaintiff THIEU NHU CHO respectfully requests that this Honorable Court:
      a. Enter judgment in Plaintiff’s favor and against Defendants;

      b. Award Plaintiff her actual damages in an amount to be determined at trial pursuant to the
         Florida Consumer Collection Practices Act, Fla. Stat. §559.77;

      c. Award Plaintiff statutory damages of $1,000.00 pursuant to the Florida Consumer
         Collection Practices Act, Fla. Stat. §559.77;

      d. Award Plaintiff and equitable relief, including enjoining Defendants from further
         violations, pursuant to Florida Consumer Collection Practices Act, Fla. Stat. §559.77(2);

      e. Award Plaintiff costs and reasonable attorneys’ fees pursuant to the Florida Consumer
         Collection Practices Act, Fla. Stat. §559.77; and

      f. Award any other relief this Honorable Court deems equitable and just.

  Plaintiff demands trial by jury.



                                                     7
Case 9:21-cv-80753-DMM Document 1 Entered on FLSD Docket 04/22/2021 Page 8 of 8




  Dated: April 22, 2021                    Respectfully Submitted,

                                           /s/ Alexander J. Taylor
                                           Alexander J. Taylor, Esq.
                                           Florida Bar No. 1013947
                                           Counsel for Plaintiff
                                           Sulaiman Law Group, Ltd
                                           2500 S Highland Ave, Suite 200
                                           Lombard, IL 60148
                                           Telephone: (630) 575-8181
                                           ataylor@sulaimanlaw.com




                                       8
